‘ , Case 3:19-cr-00175-RDM Document 73 Filed 09/18/20 Page 1 of 5

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 1

 

 

 

 

 

 

 

 

= ——S—S—SSsS
UNITED STATES DISTRICT COURT
Middle District of Pennsylvania
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. )
JOSHUA TRUESDALE Case Number: 3:CR-19-175-02

USM Number: 47159-177

) Christopher J. Osborne, Esq.

) Defendant’s Attorney
THE DEFENDANT:
W{ pleaded guilty to count(s) Two of the Indictment
[) pleaded nolo contendere to count(s)

which was accepted by the court.
CL] was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
18 U.S.C. §§ 113(a)(3) Assault of an Inmate With a Dangerous Weapon With intent 8/13/2018 2
and (2) to Cause Bodily Harm, Aid and Abet
The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
(J The defendant has been found not guilty on count(s)
MCount(s) 1 ~* (Jare dismissed on the motion of the United States.

 

_.. It is ordered that the defendant must notify the United States attorney for this district within 30 ~ of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,

the defendant must notify the court and United States attorney of material changes in economic circumstances.
74) 9/17/2020

 

 

 

   

Signature of Jud:

Robert D. Mariani, United States District Judge

 

Date

i
f of
Case 3:19-cr-00175-RDM Document 73 Filed 09/18/20 Page 2 of 5

AO 245B (Rev. 09/19) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment — Page 2 of
DEFENDANT: JOSHUA TRUESDALE

CASE NUMBER:  3:CR-19-175-02

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of:
Sixty-five (65) months. This term of imprisonment shall run consecutively to the sentence imposed on Docket No.

4:13-CR-210-A-01 in the United States District Court for the Northern District of Texas, Fort Worth, Texas.

[) The court makes the following recommendations to the Bureau of Prisons:

1 The defendant is remanded to the custody of the United States Marshal.

LCL) The defendant shall surrender to the United States Marshal for this district:

L) at Oam 0 pm. on

 

L) as notified by the United States Marshal.

[1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

(1 before 2 p.m. on

 

L) as notified by the United States Marshal.

{] as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
Case 3:19-cr-00175-RDM Document 73 Filed 09/18/20 Page 3 of 5

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 2A — Imprisonment

Judgment—Page 3 of 5

DEFENDANT: JOSHUA TRUESDALE
CASE NUMBER: 3:CR-19-175-02

ADDITIONAL IMPRISONMENT TERMS

As the defendant has a previously imposed term of supervised release in the Northern District of Texas, and the terms of
supervised release must run concurrently pursuant to 18 U.S.C. § 3624(e), the Court is not imposing an additional term of
supervised release.

You can appeal your conviction if you believe that your guilty plea was somehow unlawful or involuntary, or if there is
some other fundamental defect in the proceedings that was not waived by your guilty plea. You also have a statutory right
to appeal your sentence under certain circumstances, particularly if you think the sentence is contrary to law. However, a
defendant may waive those rights as part of a plea agreement, and you have entered into a plea agreement which waives
some or all of your rights to appeal the sentence itself. Such waivers are generally enforceable, but if you believe the
waiver is unenforceable, you can present that theory to the appellate court. With few exceptions, any notice of appeal must
be filed within 14 days after sentence is imposed upon you.

If you are unable to pay the cost of appeal, you may apply for leave to appeal in forma pauperis. If you so request, the
Clerk of Court will prepare and file a notice of appeal on your behalf.”
° Case 3:19-cr-00175-RDM Document 73 Filed 09/18/20 Page 4 of 5
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment — Page 4 of 5
DEFENDANT: JOSHUA TRUESDALE
CASE NUMBER: 3:CR-19-175-02

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 100.00 $ $ $ $
[} The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
L] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately pro ortioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
before the United States is paid.

 

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

L] Restitution amount ordered pursuant to plea agreement $

[) | The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(1 The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[] the interest requirement is waived forthe (] fine [1 restitution.

L] the interest requirement forthe [.] fine [1 restitution is modified as follows:

* Amy, Vicky, and Andy Child Porno raphy Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
: _ Case 3:19-cr-00175-RDM Document 73 Filed 09/18/20 Page 5of5
AO 245B (Rev. 09/19) Judgment in a Criminal Case

Sheet 6 — Schedule of Payments

Judgment — Page 5 of 5
DEFENDANT: JOSHUA TRUESDALE
CASE NUMBER: 3:CR-19-175-02

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A  ( Lump sum payment of $ due immediately, balance due

7 | not later than , or
1 inaccordancewith  C, (7 D, QJ E,or C7 F below; or

B (Payment to begin immediately (may be combined with OC, O1D,or (CF below); or

C (© Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D (2 Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [0 Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F Special instructions regarding the payment of criminal monetary penalties:

THE COURT FINDS that the defendant does not have the ability to pay a fine. IT 1S ORDERED that the
defendant shall pay to the Clerk, United States District Court, a special assessment of $100, due immediately.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

(0 _ Joint and Several

Case Number
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate

(1 The defendant shall pay the cost of prosecution.

O

The defendant shall pay the following court cost(s):

(1 _ = The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
